(2008)
Carlos Enrique OROZCACAMPOS, Petitioner,
v.
UNITED STATES of America, Respondent.
Nos. 08 Civ. 1062(VM), 04 Cr. 0525.
United States District Court, S.D. New York.
November 24, 2008.

DECISION AND ORDER
VICTOR MARRERO, District Judge.
Pro se petitioner Carlos Enrique Orozca-Campos ("Orozca-Campos") filed this petition pursuant to 28 U.S.C. § 2255. Orozca-Campos pled guilty to two counts of drug-related conspiracies in violation of 21 U.S.C. §§ 963 and 846, and sentenced to incarceration for a term of 70 months. He seeks a reduction of his sentence pursuant to Fed.R.Crim.P. 35(b)(2) ("Rule 35(b)(2)") alleging essentially that if he had been given an opportunity to cooperate with the Government, he might have been able to provide sufficient "substantial assistance" to persuade the Government to file a motion for reduction of his sentence under Rule 35(b)(2). Orozca-Campos cites to no authority that makes cognizable any relief on the theory he asserts or that would warrant the remedy he seeks. Nor is the Court is not aware of any such precedent. There is no indication in Orozca-Campos's claims suggesting violation of any statutory, constitutional or jurisdictional standard, or any fundamental failure of fair procedural or other exceptional circumstances that may have produced a complete miscarriage of justice in this case for which collateral attack under § 2255 would be appropriate. See Hill v. United States, 368 U.S. 424, 428, 82 S. Ct. 468, 7 L. Ed. 2d 417 (1962) (citing Bowen v. Johnston, 306 U.S. 19, 27, 59 S. Ct. 442, 83 L. Ed. 455 (1939)). Accordingly, Orozca-Campos's petition must be DENIED.

ORDER
For the reasons stated above, it is hereby
ORDERED that the petition (Docket No. 1) of petitioner Carlos Orozca-Campos for a writ of habeas corpus herein, is DNIED.
The Clerk of Court is directed to close this case.
SO ORDERED.